Citation Nr: 1103764	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected sinusitis, to include rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to September 
1984.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that additional medical evidence was submitted in 
September 2009 after the Veteran's appeal was certified to the 
Board in June 2009.  At the November 2010 Board hearing, the 
Veteran's representative provided an oral waiver of initial RO 
review.  A written waiver is not currently in the claims file.  
However, in this decision, the Board is granting the Veteran's 
claim in full (the maximum schedular rating).  Therefore, there 
is no prejudice to the Veteran by the Board considering this 
medical evidence in the first instance and a written waiver for 
this evidence is not necessary.


FINDING OF FACT

The Veteran's sinusitis, to include his rhinitis, is manifested 
by near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.


CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating for the 
Veteran's sinusitis, to include his rhinitis, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes (DCs) 
6514, 6522 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that in August 2006 the Veteran expressed his 
disagreement with the August 2006 rating decision that granted 
him service connection for his sinusitis.  As such, the Veteran 
has appealed the initial evaluation assigned and the severity of 
his disability is to be considered during the entire period from 
the initial assignment of the disability rating to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's sinusitis has been initially rated under DC 6522, 
the code for allergic or vasomotor rhinitis.  However, the Board 
finds that the Veteran's sinusitis is better rated under DC 6514.  
38 C.F.R. § 4.97. 
 
DC 6514, for sphenoid sinusitis, is to be rated under the General 
Rating Formula for Sinusitis.  The General Rating Formula for 
Sinusitis provides a 10 percent rating for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A higher 30 percent rating is assigned for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note to the General Rating Formula for Sinusitis 
provides that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97. 

Applying these criteria to the facts of the case, the Board finds 
that the evidence of record justifies a 50 percent disability 
rating for the Veteran's sinusitis, to include his rhinitis.  
Specifically, the Veteran testified at his November 2010 Board 
hearing that his service-connected sinusitis causes constant 
headaches, stuffiness, infections, discharge, and pain behind his 
neck.  The Veteran also testified that he was recently on 
steroids and antibiotics.  The private medical records in the 
claims file support this testimony.  The Veteran's private 
physicians, Dr. S.H. and Dr. M.J.S., have both submitted medical 
opinions reporting that the Veteran's sinusitis has been recently 
treated with multiple sinus surgeries, antibiotics, and steroids, 
and has been recently manifested by discharge, headaches, nasal 
congestion, drainage, and crusting.  Thus, the Board finds that 
the Veteran's sinusitis is manifested by near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries - the requirements for a higher 50 percent rating.  38 
C.F.R. § 4.97, DC 6514. 

However, the Veteran is not entitled to a disability rating 
higher than 50 percent for his sinusitis because he now has the 
highest possible schedular rating for this disability under DC 
6514.  The Board is not aware of another appropriate DC that 
would provide the Veteran a rating higher than 50 percent for his 
sinusitis, to include his rhinitis.  38 C.F.R. § 4.97.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's sinusitis, to include his rhinitis, warrants a 
disability rating of 50 percent.  While the requirements of 
Fenderson have been considered, the evidence of record shows that 
the Veteran's sinusitis has remained constant throughout the 
appeal period.  12 Vet. App. 119.



Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim.  This is so because the 
Board is taking action favorable to the Veteran by granting the 
claim on appeal in full (i.e., the maximum schedular disability 
rating).  Therefore, a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to an initial disability rating of 50 percent for the 
Veteran's sinusitis, to include rhinitis, is granted, subject to 
the statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


